Citation Nr: 1501105	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed November 2008 rating decision, the RO denied entitlement to service connection for PTSD based, in pertinent part, on the finding that there was no verifiable stressor.  

2. The evidence received subsequent to the November 2008 final denial of the Veteran's claim for service connection for PTSD was not previously of record and raises a reasonable possibility of substantiating the Veteran's claim.





CONCLUSION OF LAW

1. The November 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2. As new and material evidence has been received since the November 2008 rating decision, the requirements to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Because of the Board's favorable disposition of the petition to reopen the claim for service connection for PTSD, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished.




New and Material Evidence

In a November 2008 rating decision, the RO denied service connection for PTSD.   Although the Veteran had a current diagnosis of major depression and PTSD, the Veteran's service treatment records did not show a diagnosis of an acquired psychiatric disorder while in service.  Additionally, they were unable to confirm a stressor in service and there was no evidence that the Veteran engaged in combat or that he was a prisoner of war.  

The evidence of record at the time of the November 2008 rating decision included the Veteran's service treatment records, service personnel records, post-service treatment records, the Veteran's lay statements, and a formal finding of lack of information to verify veteran's stressors. 

The Veteran was notified of the denial.  However, no appeal was received from the Veteran and he submitted no additional evidence within a year of the decision.  Therefore, the November 2008 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final November 2008 rating decision includes a copy of the Veteran's Army Achievement Medal issued in December 1993 and an accompanying "Example Packet for Distinguished Unit of the Regiment" submitted by the Veteran.  The Veteran contends that he was given this award for his participation in efforts in Somalia, where he claims stressors occurred that led to his current psychiatric disorders.  The Army Achievement Medal notes that it was awarded to the 102nd Quartermaster Company for "exceptionally meritorious service" while deployed in September 1993, but does not indicate where the unit was stationed.  Additionally, the Example Packet notes that the 102nd Quartermaster Company was located at the Mogadishu Airport in September 1993 during enemy fire.  This evidence is new, as it was not of record at the time of the previous denial.  Additionally, it is material, as it is evidence of a nexus or stressor, an unestablished fact necessary to substantiate the claim.  As noted above, for the purposes of reopening only, that evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for service connection for PTSD is reopened.


ORDER

Because new and material evidence has been received to reopen the claim for service connection for PTSD, the claim is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran contends that he has an acquired psychiatric disorder linked to his service in Somalia.  The Joint Services Records Research Center (JSRRC) has been unable to verify the Veteran's service in Somalia to this point.  The Veteran's copy of his Army Achievement Medal indicates that the award was bestowed upon the 102nd Quartermaster Company for efforts during Operation Continue Hope from September 2, 1993 to September 23, 1993.  There is evidence suggesting that the medal may have been issued for the 102nd Quartermaster Company's support of the 1/75th Ranger Battalion.  Based on this information, verification should be sought to verify which company the Veteran served in during this time and to verify whether that company was in Somalia in September 1993.   

Accordingly, the case is REMANDED for the following action:

1. Send an appropriate request to the Joint Services Records Research Center (JSRRC) to search for information as to whether the Veteran served in the 102nd Quartermaster Company in September 1993.  If so, verify whether the 102nd Quartermaster Company stationed in Somalia at any point in September 1993.

If the Veteran served on a different company during this time, verify where that company was stationed in September 1993.

All attempts to obtain such information and the responses to inquiries should be associated with the Veteran's claims file.



2. The JSRRC should also conduct a search for information to verify that the Veteran was stationed in Somalia, to include a search for rosters, morning reports, sick reports, or other records of the 102nd Quartermaster Company, or other unit identified by the Veteran.

In conjunction with this search, a search should also be made for the unit history of the 1/75th Ranger Battalion to determine where that battalion was stationed in September 1993 and whether the 102nd Quartermaster Company served as a supporting unit at that time.

All attempts to obtain such information and the responses to inquiries should be associated with the Veteran's claims file.

3. If warranted, the RO should issue another Formal Finding of Unavailability of record verifying the Veteran's service in Somalia with the response from the JSRRC.

4. After the AMC receives the information from JSRRC, it should determine whether further development is required.  Thereafter, the issue on appeal should be readjudicated, with consideration of all evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


